Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

    PNG
    media_image1.png
    492
    562
    media_image1.png
    Greyscale
Applicant's election with traverse of Species II Figures 34-36 in the reply filed on 8/10/22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search all of the species simultaneously.  This is not found persuasive because as shown below, the elected species has rectangular word line regions in the pad region while the other species have a stepped pattern on one side and a rectangular region on the other side (area A below).  The species also vary in the uniformity in size and spacing in regions B surround in the channel pillar.

    PNG
    media_image2.png
    576
    793
    media_image2.png
    Greyscale


The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim language states that there is an upper wiring on and connected to the second conductive via and that there is no additional upper wiring connected to the first and third conductive via, and the upper wiring is configured to apply electrical signals to the first and third conductive vias.  This claim language is unclear because it states the first and third conductive vias are not connected to an upper wiring from which to receive the electrical signals.  Clarification is requested.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 45 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanamori (US PGPub 2021/0118902, KR 10-2019-0131640).
The applied reference has a common assignee with the instant application. There are no common inventors.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 45:  Kanamori teaches (Fig. 51) vertical memory device, comprising: transistors (152, 154) on a substrate; lower wirings on the substrate, the lower wirings electrically connected to the transistors; 20a common source plate (CSP) (240) on the lower wirings [0006]; a channel connection pattern (460) and a support layer (300) sequentially stacked on the CSP; gate electrodes (482, 484, 486) spaced apart from each other in a first direction on the substrate, the first direction perpendicular to an upper surface of the substrate, and the gate electrodes stacked in a staircase shape on the substrate [0071]; 25channels (380) electrically connected with each other by the channel connection pattern [0063], 51SEC.4601 each of the channels extending through the gate electrodes, the support layer and the channel connection pattern in the first direction on the CSP; a first conductive through via (572) extending through some of the gate electrodes on the substrate, the first conductive through via electrically connected to a first gate electrode (484) at an 5uppermost level of the some of the gate electrodes, and the first conductive through via electrically insulated (743) from second gate electrodes from among the some of the gate electrodes that are disposed under the first gate electrode; a second conductive through via (610) at a same level as the first conductive through via, the second conductive through via not extending through the gate electrodes and the second 10conductive through via electrically connected to one of the lower wirings (224); a third conductive through via (576) at the same level as the first conductive through via, the third conductive through via extending through the gate electrodes, the channel connection pattern, the support layer and the CSP and electrically connected to another one of the lower wirings (226); and 15insulation structures (743) between the first conductive through via and sidewalls of each of the second gate electrodes that electrically insulate the first conductive through via from each of the second gate electrodes, and between the third conductive through via (747) and sidewall of each of the gate electrodes that electrically insulate the third conductive through via from each of the gate electrodes.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US PGPub 2012/0306090).
Claim 1:  Smith teaches (Fig. 2) a vertical memory device, comprising: gate electrodes (106) spaced apart from each other in a first direction on a substrate (104), the 5first direction perpendicular to an upper surface of the substrate, and the gate electrodes stacked in a staircase shape (Fig. 2); a channel [0004] extending through the gate electrodes in the first direction; a first conductive through via (118) extending through a conductive pad of a first gate electrode (107) from among the gate electrodes and electrically connected to the conductive pad (105), 10the first conductive through via extending through second gate electrodes (108, 109) from among the gate electrodes that are disposed under the first gate electrode; and insulation structures (122) between the first conductive through via and sidewalls of each of the second gate electrodes facing the first conductive through via, the insulation structures electrically insulating the first conductive through via from each of the second gate 15electrodes.  
Claim 2:  Smith teaches (Fig. 2 as inserted below) the first conductive through via comprises: a vertical portion (A) extending in the first direction; and 20a protrusion portion 

    PNG
    media_image3.png
    395
    709
    media_image3.png
    Greyscale
(B) protruding from the vertical portion in a horizontal direction parallel to the upper surface of the substrate, and wherein the protrusion portion contacts a sidewall of the conductive pad of the first gate electrode.  
Claim 4:  Smith teaches (Fig. 2) a distance from a sidewall 5of the vertical portion of the first conductive through via to the sidewall of the conductive pad of the first gate electrode facing the protrusion portion of the first conductive through via is equal to or less than a distance from the sidewall of the vertical portion of the first conductive through via to the sidewalls of each of the second gate electrodes facing the first conductive through via.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPub 2012/0306090).
25	Claim 3:  Smith teaches (Fig. 16) the first conductive through40SEC.4601 via further includes a slope portion on the vertical portion, the slope portion having a width that gradually increases from a bottom of the slope portion toward a top of the slope portion.  In paragraph [0049]  Smith teaches the use of a spacer 138 to help define the shape of the contact via through the gate electrodes.  It is then stated the spacer “may” be removed.  In the instance that the spacer remains in place, the subsequent fill would have a sloped surface with the profile claimed.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made a sloped contact as claimed if the spacer remained in place.
Claim 11:  Smith teaches a lower circuit pattern; 15an insulating interlayer on the substrate, the insulating interlayer covering the lower circuit pattern [0017]; and a common source plate (CSP) on the insulating interlayer, wherein the gate electrodes are formed on the CSP [0004].  
Claim 26:  Smith teaches (Fig. 2) a vertical memory device, comprising: gate electrodes (106) spaced apart from each other in a first direction on first and second regions of a substrate, the substrate (104) including the first and second regions and a third region, 25the first direction perpendicular to an upper surface of the substrate, and the gate electrodes 45SEC.4601having a staircase shape [0018] on the second region of the substrate; a channel [0004] extending through the gate electrodes in the first direction on the first region of the substrate; a first conductive through via (116/119) extending through some of the gate electrodes on the 5second region of the substrate, the first conductive through via electrically connected to a first gate electrode at an uppermost level of the some of the gate electrodes, and the first conductive through via electrically insulated (122) from second gate electrodes from among the some of the gate electrodes that are disposed under the first gate electrode; a second conductive through via (116/120) at a same level as the first conductive through via 10on the third region of the substrate; and a third conductive through via (116/121) at the same level as the first conductive through via on the first region of the substrate, the third conductive through via extending through the gate electrodes and electrically insulated from the gate electrodes, wherein the first to third conductive through vias have a same width, and 15wherein each of the first to third conductive through vias comprise a vertical portion extending in the first direction, and a slope portion having a width that gradually increases from a bottom of the slope portion toward a top of the slope portion (Fig. 16) [0049].  Smith teaches the use of a spacer 138 to help define the shape of the contact via through the gate electrodes.  It is then stated the spacer “may” be removed.  In the instance that the spacer remains in place, the subsequent fill would have a sloped surface with the profile claimed.  
Claim 28:  Smith teaches [0004] a lower circuit pattern; an insulating interlayer on the substrate, the insulating interlayer covering the lower circuit pattern; and 5a common source plate (CSP) on the insulating interlayer, wherein the gate electrodes are formed on the CSP.  The reference incorporated by Smith in paragraph [0004]  teaches the claim limitations of claim 28 in Figures 17 and 44 [0184].  This is a common memory structure with the channels connected on the bottom with a commons source line and the whole stack being stacked over a lower circuit pattern that associated with signaling to and from the memory stack to peripheral circuits.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Smith et al. (US PGPub 2012/0306090),  as applied to claim 1 above, and further in view of Kim (US PGPub 2020/0350249).
Regarding claim 9, as described above, Smith substantially reads on the invention as claimed, except Smith does not teach20 each of the gate electrodes extends in a second direction parallel to the upper surface of the substrate, and 5wherein conductive pads are respectively formed at an end portion in the second direction of each of the gate electrodes, and have a thickness in the first direction greater than that of other portions of each of the gate electrodes.  Kim teaches (Fig. 11A) each of the gate electrodes extends in a second direction parallel to the upper surface of the substrate, and 5wherein conductive pads are respectively formed at an end portion in the second direction of each of the gate electrodes, and have a thickness (160A+B) in the first direction greater than that of other portions (160A) of each of the gate electrodes to provide a connection pattern to the conductive plug extending through the gate stack [0076-0077].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the end portion of the gate electrode to have a greater thickness than the stack portion to create a better connection to the conductive pillar as taught by Kim [0076-0077]

Claims 12-13 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable Smith et al. (US PGPub 2012/0306090),  as applied to claim 11 above, and further in view of Kanamori (US PGPub 2021/0118902, KR 10-2019-0131640).
Regarding claim 20, as described above, Smith substantially reads on the invention as claimed, except Smith does not teach 2015a second conductive through via at a same level as the first conductive through via, the second conductive through via not extending through the CSP and the gate electrodes, and the second conductive through via extending through an upper portion of the insulating interlayer to be electrically connected to the lower circuit pattern.  Kanamori teaches (Fig. 51)  a second conductive through (610) via at a same level as the first conductive through via, the second conductive through via not extending through the CSP (240) and the gate electrodes (484), and the second conductive through via extending through an upper portion of the insulating interlayer to be electrically connected to the lower circuit pattern (224) to form connections between the core area of the memory device and its supporting lower circuit devices.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the conductive vias as described above to achieve the intended use of the device by interconnecting the core area of the memory with its supporting lower circuitry.
Claim 21:  Kanamori teaches (Fig. 51) a third conductive through via (576) at the same level as the first conductive through via, the third conductive through via extending through the gate electrodes, the CSP (240) and an upper portion of the insulating interlayer to be electrically connected to the lower circuit pattern (228).  
Claim 22:  Kanamori teaches (Fig. 51) second insulation structures (747) are formed between a sidewall of the third conductive through via and sidewalls of each of the gate electrodes facing the third conductive through via, the second 743insulation structures electrically insulating the third conductive through via from each of the gate 5electrodes.  
Claim 23:  Kanamori teaches silicon nitride (747) between a sidewall of the third conductive through via and sidewalls of each of the gate electrodes facing the third conductive through via.  Though Kanamori does not specifically teach insulator (747) being a nitride, in paragraph [0038] Kanamori lists silicon oxide or nitride used as an insulator and both are well known by one of skill in the art for use as contact or gate insulators.
Claim 12:  Kanaomori teaches (Fig. 51) the first conductive through via (574) extends through the CSP (240) and an upper portion of the insulating interlayer, and is electrically connected to the lower circuit pattern (226).  
Claim 13:  Kanaomori teaches (Fig. 51) comprising an insulation 25pattern (745) between the first conductive through via (574) and the CSP (240), the insulation pattern 42SEC.4601 electrically insulating the first conductive through via from the CSP and including an oxide.  Though Kanamori does not specifically teach insulator being an oxide, in paragraph [0038] Kanamori lists silicon oxide or nitride used as an insulator and both are well known by one of skill in the art for use as contact or gate insulators.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach the limitations of claims 5 and 7.  Claim 6 is objected to for being dependent on claims 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/           Primary Examiner, Art Unit 2814